Appeal from só much of an order of the Supreme Court at Special Term, entered March 28,1950, in New York County, as granted a motion by defendants for an order (1) staying all proceedings on the part of plaintiff, except as indicated, until all costs taxed to date had been paid, and (2) precluding plaintiff from giving evidence as to certain items demanded, unless a further bill of particulars was furnished as to those items.

Per Curiam.

As costs have been retaxed and paid by plaintiff, the order, insofar as it granted a stay for failure to pay costs, is reversed and the. stay vacated.
The order, insofar as it granted the defendants’ application to preclude unless a further bill of particulars is furnished, should be modified by striking out the following items from the further bill: I (c), I (h), V (i) and (j) and XX (f); and as so modified affirmed, with $10 costs and disbursements, to plaintiff-appellant.
Both parties to this litigation should, desist from further unnecessary.or vexatious motions or appeals and proceed to .trial expeditiously.
Peck, P. J., Dore, Cohn,. Callahan and Van Voorhis, JJ., concur.
Order unanimously modified by striking from the further bill items I (c), I (h), V (i) and (j) and XX (f) and, as so modified affirmed, with $10 costs and disbursements to the appellant.